Case 19-68019-lrc       Doc 43     Filed 04/09/20 Entered 04/09/20 11:02:54            Desc Main
                                   Document      Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

    IN RE:

    Allen Laurence Richardson,                     CHAPTER 13
                                                   CASE NO.: 19-68019-lrc
    aka Allen Lawrence Richardson,
             Debtor(s).
    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
    _ _                                 _ _
    Selene Finance LP,
                            Movant,
    v.

    Allen Laurence Richardson,
                                                   CONTESTED MATTER
             Debtor(s),
    Melissa J. Davey,
             Trustee,
                                 Respondents.

                                  RE-NOTICE OF HEARING

   PLEASE TAKE NOTICE that Selene Finance LP, has filed a Motion for Relief from
   the Automatic Stay and related papers with the Court seeking an order granting relief
   from the automatic stay.

   PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the motion
   in Courtroom 1204 at U. S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, Georgia
   30303, at 1:15 p.m. on May 12, 2020.

   Given the current public health crisis, hearings may be telephonic only. Please check the
   “Important Information Regarding Court Operations During COVID-19 Outbreak” tab at
   the top of the GANB Website prior to the hearing for instructions on whether to appear in
   person or by phone.

   Your rights may be affected by the Court’s ruling on these pleadings. You should read
   these pleadings carefully and discuss them with your attorney, if you have one in this
   bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If you do
   not want the court to grant the relief sought in these pleadings or if you want the court to
   consider your views, then you and/or your attorney must attend the hearing. You may
   also file a written response to the pleading with the Clerk at the address stated below, but
   you are not required to do so. If you file a written response, you must attach a certificate
   stating when, how, and on whom (including addresses) you served the response. Mail or
Case 19-68019-lrc     Doc 43      Filed 04/09/20 Entered 04/09/20 11:02:54             Desc Main
                                  Document      Page 2 of 3




   deliver your response so that it is received by the Clerk at least two business days before
   the hearing. The address of the Clerk’s Office is: Clerk, U.S. Bankruptcy Court, 75 Ted
   Turner Drive S.W., Atlanta, Georgia 30303. You must also mail a copy of your
   response to the undersigned at the address stated below.

   If a hearing on the motion for relief from the automatic stay cannot be held within thirty
   (30) days, Movant waives the requirement for holding a preliminary hearing within thirty
   days of filing the motion and agrees to a hearing on the earliest possible date. If a final
   decision cannot be rendered by the Court within sixty (60) days of the date of the request,
   Movant waives the requirement that the final decision be issued within that period.
   Movant consents to the automatic stay remaining in effect until the Court orders
   otherwise.

   Date: April 9, 2020

                                             Robertson, Anschutz, Schneid & Crane, LLC

                                             /s/ Andrea L. Betts
                                             Andrea L. Betts
                                             Attorney for Creditor
                                             Georgia Bar # 432863
                                             Robertson, Anschutz, Schneid & Crane, LLC
                                             10700 Abbott's Bridge Road, Suite 170
                                             Duluth, GA 30097
                                             Telephone: 470-321-7112
                                             Fax: 404-393-1425
                                             Email: abetts@rascrane.com
Case 19-68019-lrc     Doc 43      Filed 04/09/20 Entered 04/09/20 11:02:54             Desc Main
                                  Document      Page 3 of 3




                                CERTIFICATE OF SERVICE

          I certify that I am over the age of 18 and that on April 9, 2020, I served a copy of

   the foregoing Notice of Hearing and Motion for Relief from Automatic Stay was served

   by electronic mail or by first class U.S. Mail, with adequate postage prepaid on the

   following persons or entities at the addresses stated:

   Shawn J. Eisenberg
   Slipakoff and Slomka, PC
   Suite 2100
   3350 Riverwood Parkway
   Atlanta, GA 30339

   Allen Laurence Richardson
   574 Haralson Drive SW
   Lilburn, GA 30047

   Melissa J. Davey
   Melissa J. Davey, Standing Ch 13 Trustee
   Suite 200
   260 Peachtree Street, NW
   Atlanta, GA 30303


   Date: April 9, 2020
                                             Robertson, Anschutz, Schneid & Crane, LLC

                                             /s/ Andrea L. Betts
                                             Andrea L. Betts
                                             Attorney for Creditor
                                             Georgia Bar # 432863
                                             Robertson, Anschutz, Schneid & Crane, LLC
                                             10700 Abbott's Bridge Road, Suite 170
                                             Duluth, GA 30097
                                             Telephone: 470-321-7112
                                             Fax: 404-393-1425
                                             Email: abetts@rascrane.com
